Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ben King on 4/05/2021.

The application has been amended as follows:
(Currently Amended) A method, comprising:
obtaining, by [[a]] one or more computer processors and from a management application, a login history listing a plurality of logins to the management application by a user, the plurality of logins comprising a plurality of relationships between a plurality of timestamps and a plurality of internet protocol (IP) addresses in the login history;
obtaining, by the one or more computer processors, for each IP address of at least a subset of IP addresses in the login history, a coordinate matching the IP address to obtain a plurality of coordinates;
performing a clustering algorithm, by the one or more computer processors, on the plurality of coordinates to create a plurality of clusters based on distances between the plurality of coordinates;
, by the one or more computer processors, the plurality of clusters with the plurality of timestamps according to the plurality of relationships in the login history; 
determining, by the one or more computer processors, a plurality of primary locations for the user based on the plurality of clusters and the plurality of timestamps, wherein determining the plurality of primary locations comprises: 
comparing, by the one or more computer processors, a first subset of the plurality of timestamps with a non-work hours range, wherein the first subset of the plurality of timestamps is for a first cluster of the plurality of clusters,
comparing, by the one or more computer processors, a second subset of the plurality of timestamps with the non-work hours range, wherein the second subset of the plurality of timestamps is for a second cluster of the plurality of clusters, 
selecting, by the one or more computer processors, the first cluster for a home location in response to the first subset of the plurality of timestamps having more overlap with the non-work hours range than the second subset of the plurality of timestamps, 
comparing, by the one or more computer processors, a cardinality of the second cluster with a cardinality of a third cluster, of the plurality of clusters; 
discarding, by the one or more computer processors, the third cluster in response to the cardinality of the second cluster exceeding the cardinality of the third cluster; and
selecting, by the one or more computer processors, the second cluster for a work location,
wherein the first subset of the plurality of timestamps has more overlap with the non-work hours range than a third subset of the plurality of timestamps for the third cluster; 
obtaining, by the one or more computer processors and from the management application, a plurality of transaction records involving the user; 
parsing, by the one or more computer processors, descriptions in at least a subset of the plurality of transaction records to obtain a plurality of locations of the user, wherein the plurality of locations obtained using the subset of the plurality of transaction records is omitted from performing the clustering algorithm; 
selecting, by the one or more computer processors, a test location from the plurality of locations based on frequency of the test location in the plurality of locations; 
validating, by the one or more computer processors, the plurality of primary locations based on the test location matching a primary location in the plurality of primary locations; and 
updating, by the one or more computer processors, a user profile of the user in storage based on validating the plurality of primary locations. 
(Previously Presented) The method of claim 1, wherein the plurality of clusters comprises:
the first cluster comprising a first subset of the plurality of coordinates corresponding to the first subset of the plurality of timestamps; and
the second cluster comprising a second subset of the plurality of coordinates corresponding to the second subset of the plurality of timestamps.
(Canceled) 
(Previously Presented) The method of claim 1, wherein the third cluster comprises a third subset of the plurality of coordinates corresponding to the third subset of the plurality of timestamps. 
(Currently Amended) The method of claim 2, wherein determining the plurality of primary locations comprises:
comparing, by the one or more computer processors, a cardinality of the first cluster with the cardinality of the second cluster; and
selecting, by the one or more computer processors, the first cluster for the home location in response to the cardinality of the first cluster exceeding the cardinality of the second cluster. 
(Currently Amended) The method of claim 1, further comprising:
selecting, by the one or more computer processors, the at least the subset of the plurality of transaction records based on the at least the subset of transaction records corresponding to categories associated with a physical presence of the user. 
(Currently Amended) The method of claim 1, further comprising:
obtaining, by the one or more computer processors and from the management application, the user profile specifying an address associated with the user; and
verifying, by the one or more computer processors, at least one of the plurality of primary locations based on the address. 
(Original) The method of claim 1, wherein determining the plurality of clusters comprises applying the plurality of coordinates to a density based clustering algorithm.
(Currently Amended) The method of claim 1, further comprising:
obtaining, by the one or more computer processors, a merchant location associated with a financial transaction involving the user;
determining, by the one or more computer processors, a distance between the merchant location and at least one of the plurality of primary locations; and
issuing, by the one or more computer processors and based on the distance, a potential fraud alert to a financial institution associated with the user and the financial transaction.
(Currently Amended) A system, comprising:
a computer processor;
a memory coupled to the computer processor; and
a plurality of instructions stored in the memory that, when executed by the computer processor, cause the computer processor to perform operations comprising:
obtaining, from a management application, a login history listing a plurality of logins to the management application by a user, the plurality of logins comprising a plurality of relationships between a plurality of timestamps and a plurality of internet protocol (IP) addresses in the login history, 
obtaining, for each IP address of at least a subset of IP addresses in the login history, a coordinate matching the IP address to obtain a plurality of coordinates for the plurality of IP addresses, 
performing a clustering algorithm on the plurality of coordinates to create a plurality of clusters based on distances between the plurality of coordinates,
associating the plurality of clusters with the plurality of timestamps according to the plurality of relationships in the login history, wherein the plurality of clusters comprises:
a first cluster comprising a first subset of the plurality of coordinates corresponding to a first subset of the plurality of timestamps, and
a second cluster comprising a second subset of the plurality of coordinates corresponding to a second subset of the plurality of timestamps, 
determining a plurality of primary locations for the user based on the plurality of clusters and the plurality of timestamps, wherein determining the plurality of primary locations comprises:
comparing the first subset of the plurality of timestamps with a non-work hours range, 
comparing the second subset of the plurality of timestamps with the non-work hours range, 
selecting the first cluster for a home location in response to the first subset of the plurality of timestamps having more overlap with the non-work hours range than the second subset of the plurality of timestamps, 
comparing a cardinality of the second cluster with a cardinality of a third cluster of the plurality of clusters, 
discarding the third cluster in response to the cardinality of the second cluster exceeding the cardinality of the third cluster, and
selecting the second cluster for a work location,
wherein the first subset of the plurality of timestamps has more overlap with the non-work hour range than the third subset of the plurality of timestamps for the third cluster,
obtaining, from the management application, a plurality of transaction records involving the user, 
parsing descriptions in at least a subset of the plurality of transaction records to obtain a plurality of locations of the user, wherein the plurality of locations obtained using the subset of the plurality of transaction records is omitted from performing the clustering algorithm, 
selecting a test location from the plurality of locations based on frequency of the test location in the plurality of locations, 
validating the plurality of primary locations based on the test location matching a primary location in the plurality of primary locations, and
updating a user profile of the user in storage based on validating the plurality of primary locations. 
(Canceled) 
(Currently Amended) The system of claim 10, wherein the third cluster comprises a third subset of the plurality of coordinates corresponding to the third subset of the plurality of timestamps. 
(Currently Amended) The system of claim 10, wherein the operations further comprise:
comparing a cardinality of the first cluster with the cardinality of the second cluster; and
selecting the first cluster for the home location in response to the cardinality of the first cluster exceeding the cardinality of the second cluster. 
(Currently Amended) The system of claim 10, wherein the operations further comprise:
selecting the at least the subset of the transaction records based on the at least the subset of transaction records corresponding to categories associated with a physical presence of the user. 
(Currently Amended) The system of claim 10, wherein the operations further comprise:
obtaining a merchant location associated with a financial transaction involving the user;
determining a distance between the merchant location and at least one of the plurality of primary locations; and
issuing, based on the distance, a potential fraud alert to a financial institution associated with the user and the financial transaction.
(Currently Amended) A non-transitory computer readable medium (CRM) storing instructions that when executed by [[a]] one or more computer processors, cause the one or more computer processors to perform operations comprising:
obtaining, by the one or more computer processors and from a management application, a login history listing a plurality of logins to the management application by a user, the plurality of logins comprising a plurality of relationships between a plurality of timestamps and a plurality of internet protocol (IP) addresses in the login history;
obtaining, by the one or more computer processors and for each IP address of at least a subset of IP addresses in the login history, a coordinate matching the IP address to obtain a plurality of coordinates;
performing a clustering algorithm, by the one or more computer processors, on the plurality of coordinates to create a plurality of clusters based on distances between the plurality of coordinates,
associating, by the one or more computer processors, the plurality of clusters with the plurality of timestamps according to the plurality of relationships in the login history, wherein the plurality of clusters comprises:
a first cluster comprising a first subset of the plurality of coordinates corresponding to a first subset of the plurality of timestamps, and
a second cluster comprising a second subset of the plurality of coordinates corresponding to a second subset of the plurality of timestamps; 
determining, by the one or more computer processors, a plurality of primary locations for the user based on the plurality of clusters and the plurality of timestamps, wherein the determining the plurality of primary locations comprises:
comparing, by the one or more computer processors, the first subset of the plurality of timestamps with a non-work hours range, 
comparing, by the one or more computer processors, the second subset of the plurality of timestamps with the non-work hours range, 
selecting, by the one or more computer processors, the first cluster for a home location in response to the first subset of the plurality of timestamps having more overlap with the non-work hours range than the second subset of the plurality of timestamps, 
comparing, by the one or more computer processors, a cardinality of the second cluster with a cardinality of a third cluster of the plurality of clusters,
discarding, by the one or more computer processors, the third cluster in response to the cardinality of the second cluster exceeding the cardinality of the third cluster, and 
selecting, by the one or more computer processors, the second cluster for a work location, 
wherein the first subset of the plurality of timestamps has more overlap with the non-work hour range than the third subset of the plurality of timestamps for the third cluster;
obtaining, by the one or more computer processors and from the management application, a plurality of transaction records involving the user; 
parsing, by the one or more computer processors, descriptions in at least a subset of the plurality of transaction records to obtain a plurality of locations of the user, wherein the plurality of locations obtained using the subset of the plurality of transaction records is omitted from performing the clustering algorithm; 
selecting, by the one or more computer processors, a test location from the plurality of locations based on frequency of the test location in the plurality of locations; 
validating, by the one or more computer processors, the plurality of primary locations based on the test location matching a primary location in the plurality of primary locations; and 
updating, by the one or more computer processors, a user profile of the user in storage based on the plurality of primary locations. 
(Canceled) 
(Currently Amended) The non-transitory CRM of claim 16, wherein the instructions causing the one or more computer processors to determine the plurality of primary locations further cause the one or more computer processors to perform operations comprising:
comparing, by the one or more computer processors, a cardinality of the first cluster with a cardinality of the second cluster; and 
selecting, by the one or more computer processors, the first cluster for a home location in response to the cardinality of the first cluster exceeding the cardinality of the second cluster. 
(Canceled) 
(Currently Amended) The non-transitory CRM of claim 16, wherein the operations further comprise:
obtaining, by the one or more computer processors, a merchant location associated with a financial transaction involving the user;
determining, by the one or more computer processors, a distance between the merchant location and at least one of the plurality of primary locations; and
issuing, by the one or more computer processors and based on the distance, a potential fraud alert to a financial institution associated with the user and the financial transaction.
(Currently Amended) The method of claim 1, wherein parsing descriptions in at least the subset of the plurality of transaction records comprises:
extracting, by the one or more computer processors, a plurality of words from the descriptions;
comparing, by the one or more computer processors, the plurality of words to a plurality of known geographic location names to obtain a plurality of matching words; and
identifying, by the one or more computer processors, the plurality of locations of the user from the plurality of matching words.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-2, 4-10, 12-16, 18, and 20-21 are allowed. Applicant invention is directed to a method/system/non-transitory computer readable medium (CRM) to determine primary locations associated with a user from clustered coordinates utilizing internet protocol (IP) addresses and timestamps from a user login history. Primary locations of a home location and a work location are determined from comparisons of the clustered coordinates and timestamps with a non-work hours range, and then utilizes parsed descriptions from transaction records to select a test location based on frequency to validate the primary locations and update a user profile that is unique in the prior art. For example, none of the art of record, patent or non-patent teaches/suggests as found in Independent Claim 1, “obtaining, … a login history listing a plurality of logins to the management application by a user, the plurality of logins comprising a plurality of relationships between a plurality of timestamps and a plurality of internet protocol (IP) addresses in the login history; obtaining, … for each IP address of at least a subset of IP addresses in the login history, a coordinate matching the IP address to obtain a plurality of coordinates; performing a clustering algorithm, … on the plurality of coordinates to create a plurality of clusters based on distances between the plurality of coordinates; … determining, … a plurality of primary locations for the user based on the plurality of clusters and the plurality of timestamps, wherein determining the plurality of primary locations comprises … obtaining, … a plurality of transaction records involving the user; parsing, … descriptions in at least a subset of the plurality of transaction records to obtain a plurality of locations of the user, wherein the plurality of locations obtained using the subset of the plurality of transaction records is omitted from performing the clustering algorithm; selecting, … a test location from the plurality of locations based on frequency of the test location in the plurality of locations; validating, … the plurality of primary locations based on the test location matching a primary location in the plurality of primary locations;”

(Independent Claims 10 and 16 are similar)

The art of record includes, US Patent Publication 20150154641 to Weiss, US Patent 8799061 to Chatterjee, US Patent Publication 20170039242 to Milton, and US Patent Publication 20170357971 to Pitz. On interference search, US Patent 8621064 to Campbell and US Patent 10037532 to Birukov were identified. While each teaches some form of the technology to determine primary locations from clusters of coordinates obtained from IP addresses and timestamps by comparing parsed descriptions from transaction records to select a test location to validate the primary locations, Campbell teaches associating a geographic location with an IP address in which a subset, including users, is clustered into a spatial cluster including users associated with geo tags located with a defined distance of a geo tag of at least one other user of the cluster. A geographic location associated with a geographic center of the cluster is then associated with the first IP address. Birukov teaches detecting potentially fraudulent cardholder transactions by identifying a first home location for a first cardholder, identifying an expected range of travel relative to the first home location for the first cardholder when making a typical financial transaction in at least one merchant category, receiving transaction data asso-ciated with a first financial transaction, retrieving the first home location based on the cardholder data and a merchant location for the first merchant based on the merchant data, calculating a distance of travel between the first merchant location and the cardholder home location, comparing the calculated distance of travel to the expected range of travel, and flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel exceeds the expected range of travel . In summary, likewise, none of the cited prior art contains the elements deemed allowable above.

On interference search, US Patent 10096043 to Beck was identified.

A Non-Patent Literature document “An Unsupervised Collaborative Approach to Identifying Home and Work Locations," 2016 17th IEEE International Conference on Mobile Data Management (MDM), Porto, Portugal, 2016, pp. 310-317,” (2016) was identified.
None of the patent or non-patent literature teaches/suggests the allowable subject matter.

In regards to 35 U.S.C. 101, the instant invention relies on a system comprising one or more computer processors, a management application, a memory, and a non-transitory computer readable medium, and is an invention that is necessitated by the computer and made possible by the computer similar to DDR Holdings LLC v. Hotels.Com. The ordered combination of elements would likewise be satisfactory in view of Amdocs Ltd. v. Openet or Bascom v. AT&T case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                        


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698